Title: From James Madison to Edmund Pendleton, 22 October 1782
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Ocr. 22d. 1782.
The address of your favor of the 14th. instant to me coincides with the order which Mr. Jones & myself had settled. It would have been the more inconvenient too for him to have had his turn this week, as the dregs of his late indisposition are working themselves off to his no small disturbance. His lady seems now to be pretty well restored.
The Vessel, whose arrival at Boston was I suppose mentioned last week by Mr. Jones, brought Congress a letter from Mr. Adams dated Hague Aug: 18th. Inclosed in it was a copy of a Plenipotentiary Commission issued July 24. to Mr. Fitzherbert who succeeds Mr. Grenville. This Gentleman has been for some time the British Minister at Brussels, and possesses I understand no talents for the management of serious & intricate negociations. His commission like the late act of Parliament is a child of Shelburne’s policy and will suit any events which the war may produce. It authorizes him to Treat & conclude a peace at the Court of his M. C. Majesty with the Plenipotentiaries as well of the High & Mighty Lords the States General of the United Provinces, as of whatsoever Princes and States it may concern, and as well singly & separately, as collectively & conjointly. The States General had also appointed a Plenipotentiary who was to set out for Paris shortly after the date of Mr. Adam’s letter. These are all the circumstances with which we are furnished relative to the business of a pacification. Unless Mr. Adams has written more fully by abortive conveyances it would seem as if the prospect was not very flattering to his expectations.
The States of Holland & West Friesland had determined on the commercial Treaty proposed to them and Mr. Adams expected to have a speedy conference with the States General in order to bring it to a conclusion
Congress have reduced the estimate for the ensuing year to about 6 million of dollars; and the requisition on the States in the first instance to 2 million. A call for the residue is to be suspended untill the result of their application for loans shall be known.
We have as yet no account of the actual evacuation of Charlestown. From N. York we have no intelligence that deserves credit, of any sort.

There are European papers in Town which inform us that the Combined fleet is certainly gone to support the siege of Gibralter, that the British had returned into Port, and that the Dutch was again in the Texel. The last it is said was according to the preconcerted arrangement to have proceeded North About, after disposing of its convoy for the Baltick, & have reinforced the Combined fleet, but was prevented by some accident, or more probably by the machinations of the Prince of Orange whose attachment to the enemies of the Republic renders all its decisive measures abortive. Mr. Adams says vigorous steps are likely to be pursued for circumscribing his power and bringing to light his abuse of it.
The death of the Marquis of Rockingham draws after it a very long train of changes in the British Administration. In addition to those some time since made known it appears that the Duke of Portland has abandoned the Ld. Lieutenancy of Ireland and is succeeded by Earl Temple. Mr. Wm. Pitt is made Chancellor & Under Treasurer of the Exchequer[,] Mr. T. Townsend a Secretary of State, Sr. George Yonge Secy. at War, and Col: Barre paymaster general. He is succeeded by Dundas Ld. Advocate of Scotland as paymaster to the Navy. It is also said that most of the members of the Board of Admiralty attached to the Rockingham system have retired.
I am Dr. Sir yrs affecly.
J. Madison Jr.
